UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6164



CHARLES JONES, a/k/a Nicholas Warner Jones,
a/k/a Jeffrey Victor Warner,

                                            Plaintiff - Appellant,

          versus


ARRIE W. DAVIS, Maryland State Appeals Judge,
Court   of   Special   Appeals;   WILLIAM   W.
SONDERVAN, Commissioner of Corrections; MAYOR
AND CITY COUNCIL OF BALTIMORE, MARYLAND; CHIEF
JUDGE OF THE CIRCUIT COURT FOR BALTIMORE CITY;
KRAUSER; RAYMOND G. THIEME; MARTIN P. WELCH,
Judge; MURPHY, Chief Judge,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-02-1818-BEL; CA-02-1951-BEL)


Submitted: April 29, 2004                      Decided:   May 5, 2004


Before LUTTIG, WILLIAMS, SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Jones seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) actions.     We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

June 20, 2002.   Giving Jones the benefit of Houston v. Lack, 487

U.S. 266 (1988), his notice of appeal was filed, at the earliest,

on January 9, 2004.    Because Jones failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          DISMISSED




                                - 2 -